EXHIBIT 10.5

SCHEDULE OF RESTRICTED UNIT AGREEMENTS
dated October 28, 2004

The following have executed Restricted Unit Agreements substantially in the form
of the agreement attached as Exhibit 10.4 (the “Exhibit”) to the Valero L.P.
Form 10-Q for the quarter ended September 30, 2004.

Curtis V. Anastasio
Steven A. Blank
James R. Bluntzer
Rodney L. Reese
Jerry D. McVicker

The following information sets forth the material details in which the
Restricted Unit Agreements described in this Schedule differ from the Exhibit.

Named Executive Officer Number of Restricted Units Curtis V. Anastasio     3,850
    Steven A. Blank     2,750     James R. Bluntzer       990     Rodney L.
Reese     960   Jerry McVicker      875  